Case 2:16-cv-02945-JPM-tmp Document 98 Filed 11/19/18 Page 1 of 1                     PageID 955



                                         Case No. 18-6014

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                             ORDER



ROBERT LEE HUDSON

              Plaintiff - Appellant

v.

SHELBY COUNTY GOVERNMENT; SHELBY COUNTY DIVISION OF CORRECTIONS;
WILLIAM GUPTON, JR., and ANTHONY GUNN, both individually and in their official
capacities

              Defendants - Appellees



     In accordance with Rule 33, Rules of the Sixth Circuit, and upon consideration of the

parties' stipulation to dismiss,

     It is ORDERED that the case is dismissed pursuant to 42(b), Federal Rules

of Appellate Procedure.

                                                  ENTERED PURSUANT TO RULE 33,
                                                  RULES OF THE SIXTH CIRCUIT
                                                  Deborah S. Hunt, Clerk


Issued: November 19, 2018
                                                  ___________________________________
